Title: To Thomas Jefferson from Lanchon Frères & Cie., 28 December 1787
From: Lanchon Frères & Cie.
To: Jefferson, Thomas


L’Orient, 28 Dec. 1787. TJ’s attention “to the interests of America” persuades them that much will be done for the tobacco trade; are eager to know what can be expected from the farmers-general during the next year; although they have information that the farmers’ agents “will have orders to receive in February next on the lowest terms they can purchase,” they are keeping up the prices on the tobacco they have in store until they have TJ’s opinion. “Since the last Spring the Farms have received no Tobaccos that were not contracted for, except, when it could be obtained under the regulated prices.” Believe that fixed prices, if proper ones are allowed, favor the seller “who has also the liberty of holding in reserve such Tobaccos as will command a higher price with another purchaser”; the farmers-general receive much inferior tobacco, the price allowed bears no relation to the quality. Have been informed that no further contracts will be allowed; suppose this will prevent a renewal of Mr. Morris’ contract; nothing further need be said “on the advantage of leaving the Supplies of the Farm open to everyone.”
